Title: Circular to the States, 30 June 1780
From: Washington, George
To: 



Sir
Head qrs Ramapough [N.J.] June 30th 1780

As the Levies required of the States for filling their Battallions have not yet joined the Army or the French fleet arrived—I beg leave to inform Your Excellency, that it will be unnecessary for the Militia, which the Honble the Committee of Congress were pleased to call for on a late occasion, to be at the place appointed for their Rendezvous, before the 25th of next month. By this time I would willingly hope that things will be in such a Train, as to enable us to commence our operations, and to make their aid essential. The present crisis is by far the most important and delicate that this Country has ever experienced, and it pains me in the extreme that we are so backward in all our measures. I hope a moment will not be lost in pushing on the Levies to fill the Batallions. our allies would be chagrined, were they to arrive to day, to find that we have but a handful of men in the field, and would doubt, it is more than probable, whether we had any serious intentions to prosecute measures with vigor. If we do not avail ourselves of their succour by the most decisive and energetic steps on our part, the aid they so generously bring, may prove our ruin, and at best it will be in such case among the most unfortunate events next to that of absolute ruin, that could have befallen us. I think it my duty as often as I have the honor of addressing the States to forewarn them, that the completion of their Battallions to their full establishment of Five hundred and four rank & file, is a measure of indispensable necessity to the intended

cooperation, and that without it we cannot even attempt any thing decisive. I have the Honor to be with the greatest respect & esteem Your Excellency’s Most Obedt servant

Go: Washington


P.S. As my request to delay the assembling of the Militia at the place appointed for their Rendezvous, proceeds principally from the French Fleet’s not being arrived—I beg leave to observe if this event should have taken place when this reaches Your Excellency or it happens soon after, my request is not to have an operation, but in such case it is my desire that the Assembling of the Militia should be hastened as much as possible.

